The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the amendment filed on December 1, 2021.

Claims 1-15 are pending.  Claims 1, 3, 5, 8 and 11 are currently amended.

The rejection of claims 1, 8 and 11 for minor informalities is withdrawn in view of Applicant’s amendment.

The rejection of claims 3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruttel et al. (US Patent No. 4,961,755) is withdrawn in view of Applicant’s amendment.

The rejection of claims 12-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruttel as applied to the above claims, and further in view of  Prabhat is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6 and 8-15 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhat et al. (EP 2166078; already of record), hereinafter “Prabhat.”
	Regarding claims 1, 5 and 6, Prabhat teaches a process of preparing particles comprising a hueing dye, wherein the process comprises an extrusion step (see paragraphs [0005] and [0008]). The hueing dye may be a small molecule dye or a polymeric dye (see paragraph [0026]). The extrusion will normally be performed using a commercially available extruder, such as a screw extruder, wherein commercially available screw extruders typically comprise one or more feeders or hoppers, for storing the feed material, prior to extrusion; a barrel which houses one or more screws; and a die through which the material is extruded; wherein the screws are rotated and the material is typically heated and/or kneaded and/or compacted as it is drawn through the barrel (underlining supplied; see paragraph [0043]). In Example 5, Prabhat teaches a process of making an extruded particle as follows: In a Kenwood food mixer a feed material is prepared by introducing successively 123.67 g of LAS (linear alkylbenzene sulphonate) flakes (which reads on the salt carrier), 2.63 g of violet hueing dye (which is a small molecule dye), and 123.67 g of fine carbonate supplied by Brunner Mond (i.e., sodium carbonate; which also reads on the salt carrier) and then pre-mixing the ingredients to ensure that the hueing dye is present in all parts of the feed material. The feed material is then introduced via a feeder into the extruder of example 1, i.e., a twin screw extruder, then the feed material is conveyed and further mixed by the forward twin screws of the extruder, wherein the extruded material is in the form of strands which can easily be broken to form particles (underlinings supplied, see paragraphs [0126]-[0128] and [0113]). Prabhat, however, fails to specifically disclose adding a polymer colorant to the salt carrier, i.e., the LAS flakes and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the violet hueing dye, which is a small molecule dye, say as in the process of Example 5, with a polymeric dye (i.e., polymeric colorant) because the substitution of art recognized equivalents, as shown by Prabhat in paragraph [0026], is within the level of ordinary skill in the art. In addition, the substitution of one hueing dye for another is likely to be obvious when it does no more than yield predictable results. 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the pre-mixing of the LAS flakes, hueing dye and fine carbonate (i.e., sodium carbonate) in the Kenwood food mixer, wherein the premixing was done to ensure that the hueing dye is present in all parts of the feed material as disclosed in paragraph [0126] to have simultaneously dried the mixture in view of the thorough mixing wherein at least some moisture would have evaporated during the mixing step; and to also reasonably expect the twin extruder to have compacted the mixture, i.e., pressure agglomerate the mixture, because the extruder heats and/or kneads and/or compacts the feed material as taught by Prabhat in paragraph [0043].
	Regarding claim 8, Prabhat teaches that suitable polymeric dyes are selected from the group consisting of polymers containing conjugated chromogens (dye-polymer conjugates) and polymers with chromogens co-polymerized into the backbone of the polymer and mixtures thereof (see paragraph [0029]), for example, alkoxylated triphenyl-methane polymeric 
	Regarding claims 9 and 10, Prabhat fails to specifically disclose the particle or colored speckle having a color-on-speckle loading of 0.01% to 10% as recited in claim 9; or 0.1% to 5% as recited in claim 10.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particles of Prabhat to exhibit similar properties, i.e., the particles having a color-on-speckle loading within those recited, because Prabhat teaches similar process of preparing particles comprising similar ingredients, hence, would behave similarly.
	Regarding claim 11-14, Prabhat teaches a laundry composition which is prepared by dry adding 1.5 wt% of the particles of Example 5 (i.e., the colored speckles), as discussed above to a laundry base composition (see Example 6, paragraph [0129]).
	Regarding claim 15, Prabhat teaches that the laundry detergent compositions which comprise the particles of the invention, is showing no significant bleeding of the dye, and no significant spotting is observed on the fabric when washed with these compositions (see paragraph [0130]).  

Claims 2-4 and 7 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhat as applied to claims 1, 5-6 and 8-15 above, and further in view of Bruttel et al. (US Patent No. 4,961,755), hereinafter “Bruttel.”
Prabhat teaches the features as discussed above. Prabhat, however, fails to disclose: spraying the at least one polymeric colorant on the salt as recited in claim 2, wherein the spraying occurs in a rotating drum as recited in claim 3, wherein the pressure agglomeration process is accomplished via roller compaction as recited in claim 4, and the at least one polymeric colorant is provided in the form of an aqueous solution as recited in claim 7.
	Bruttel, an analogous art, teaches that granules are sprayed with an aqueous solution of dye solution in a fluidized bed (see col. 6, lines 65-68). Bruttel also teaches that the dye and solid components are mixed in a Lodige mixer (see col. 6, lines 40-43), which reads on a rotating drum. Bruttel also teaches that the process of mixing the ingredients can be performed not only in a fluidized bed but also in a roller press granulation, compacting or roller granulation (see col. 5, lines 25-30). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the dye of Prabhat as an aqueous solution and spray it onto the carrier salt like sodium carbonate in a Lodige mixer or rotating drum and further expose the resulting mixture to roller press granulation because this is another alternative of making colored speckles as taught by Bruttel in making homogenized product.   

Response to Arguments
Applicant's arguments filed on December 1, 2021 have been fully considered but they are not persuasive. 
With respect to the rejection of: claims 1, 5-6 and 8-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhat; and claims 2-4 and 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhat as applied to claims 1, 5-6 and 8-15 above, and further in view of Bruttel;  Applicant argues that Applicant has amended claim 1 to recite that the steps of the method are “consisting of” instead of “comprising” and Applicant submits that this feature of the present claims is not taught or suggested by the reference, either alone or in combination.
	The Examiner respectfully disagrees with the above arguments because of the same reasons as set forth in paragraphs 9 and 10 above. Please note that the process steps in Example 5 reads on the process steps of the present claim 1 except for: (1)  the specific dye that was used, (2) the step of drying, and (3) exposing the resultant mixture to pressure agglomeration. However, as explained above, with respect to the specific dye, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the violet hueing dye, which is a small molecule dye, with a polymeric dye (i.e., polymeric colorant) because the substitution of art recognized equivalents, as shown by Prabhat in paragraph [0026], is within the level of ordinary skill in the art; and the substitution of one hueing dye for another is likely to be obvious when it does no more than yield predictable results. With respect to the step of drying and exposing the resultant mixture to pressure agglomeration, as stated above, it  would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the pre-mixing of the LAS flakes, hueing dye (i.e., polymeric dye) and fine carbonate (i.e., sodium carbonate) in the Kenwood food mixer, wherein the premixing was done to ensure that the hueing dye is present in all parts of the feed material as disclosed in 
	Accordingly, the obviousness rejection over Prabhat is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761